Citation Nr: 0934400	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri. 

The Veteran testified at a hearing before a decision review 
officer held at the RO in August 2005.  A transcript of the 
hearing has been associated with the Veteran's claims folder.

In October 2007, the Board remanded this case for further 
development.  The requested development has been 
accomplished, and the file has been returned to the Board for 
further consideration of the appeal.

Matters not on appeal   
 In its October 2007 decision, the Board denied an increased 
rating for the Veteran's diabetes mellitus type II.  That 
issue has been resolved.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension.

2.  The Veteran is service connected for diabetes mellitus 
type II.

3.  Allowing reasonable doubt, the competent medical evidence 
of record indicates that hypertension is related to service-
connected diabetes mellitus type II.  




CONCLUSION OF LAW

Hypertension is secondary to the Veteran's service-connected 
diabetes mellitus.
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension, 
claimed as secondary to his service-connected diabetes 
mellitus type II.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

Stegall considerations

As was alluded to in the Introduction, in October 2007 the 
Board remanded the issue of entitlement to service connection 
for hypertension as secondary to diabetes mellitus type II in 
order to provide the Veteran with a corrected VCAA notice 
that informed him of the evidentiary requirements for 
secondary service connection.  The corrected VCAA notice was 
sent to the Veteran in July 2008.  The agency of original 
jurisdiction (AOJ) was then to readjudicate the Veteran's 
claim.  A supplemental statement of the case (SSOC) was sent 
to the Veteran during August 2009.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of secondary service 
connection currently being decided on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated in October 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  He was informed of 
the evidentiary requirements for secondary service connection 
in a letter from the AOJ dated in July 2008, including notice 
that the evidence must show that "your service-connected 
disability either caused or aggravated your additional 
disability. "

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The October 2003 letter emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency.  The July 2008 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency.  [Emphasis supplied as in 
originals]

The October 2003 VCAA letter also instructed the Veteran to 
"send any medical reports that you have."  The July 2008 
letter asked the Veteran to "submit any additional evidence 
to help substantiate your appeal."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the October 2003 and July 2008 VCAA letters.  The Veteran 
was also provided specific notice of the Dingess decision in 
a March 2006 letter and the July 2008 letter.  The letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the VCAA letters instructed 
the Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO has obtained 
the Veteran's service treatment records, and his private and 
VA treatment records. 

The Veteran was accorded a VA examination in April 2004 in 
connection with his claim of entitlement to service 
connection for hypertension.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate examination and rendered an appropriate 
diagnosis and opinion.  The Board therefore concludes that 
the examination is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2008).  The Veteran and his representative have 
not contended otherwise.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran testified 
at a hearing before a decision review officer during August 
2005.  The Board further notes that the Veteran has been ably 
represented by his representative, who most recently 
submitted argument on the Veteran's behalf during August 
2009.

The Board will now proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Analysis

The Veteran has not contended that hypertension is directly 
related to his military service.  Rather, he contends that it 
is secondary to his service-connected diabetes mellitus type 
II.  The evidence of record does not suggest that such a 
relationship exists.  The Board's analysis will therefore 
focus on secondary service connection.  

Wallin element (1) requires a current diagnosis of the 
claimed disability.  The record indicates that the Veteran 
was initially diagnosed with hypertension in August 2001 by 
Dr. E.T., his private treating physician.  A VA examiner also 
diagnosed the Veteran with hypertension during April 2004.  
Thus, Wallin element (1) is satisfied.

With respect to Wallin element (2), evidence of a service-
connected disability, the Veteran was granted service 
connection for diabetes mellitus type II in March 2004.  
Accordingly, Wallin element (2) has been met.

With respect to element (3), medical nexus, the VA examiner 
in April 2004, noting that the Veteran's hypertension was 
well controlled, opined that was is more likely than not that 
he has essential hypertension based on the fact that he has 
normal creatinine.  The examiner concluded that the Veteran's 
hypertension was not secondary to diabetes.    

In support of his claim, the Veteran filed an opinion letter 
dated in December 2005 from Dr. E.T., his private treating 
physician, who had initially diagnosed him with hypertension 
in August 2001.  The letter of Dr. E.T. reads as follows: 

I have been [the Veteran's] internal medicine physician 
for many years.  He was diagnosed with diabetes in 1994.  
While most diabetics already have a diagnosis of 
hypertension at the time their diabetes is diagnosed, 
[the Veteran] did not become hypertensive until August 
of 2001.  He may very well have just 'essential 
hypertension,' but it is very well documented in the 
literature that the hyperinsulinemic state associated 
with Type II Diabetes is, in itself, a cause for 
hypertension.  There is no way one could prove one 
etiology over the other.  Possibly, there is a component 
of both.

The record includes Dr. E.T.'s treatment reports, which 
indicate that the Veteran was indeed diagnosed with diabetes 
mellitus in March 1994, many years before hypertension was 
identified.  [The VA examiner in April 2004 had similarly 
noted that the Veteran was diagnosed with diabetes in March 
1994 and hypertension in August 2001.]  

The Board finds that the competent medical opinion evidence 
is in equipoise.  Therefore, applying reasonable doubt the 
Board concludes that the Veteran's delayed onset hypertension 
is related to his service-connected diabetes.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, the Board grants service connection for 
hypertension.
 

ORDER

Service connection for hypertension is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


